DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 and March 2, 2021 were filed on or after the mailing date of the Application on August 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on August 20, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed February 23, 2022, with respect to claims 4-6 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the Amendments.  The rejection under 35 U.S.C. § 112(b) of claims 4-6 has been withdrawn. 

Applicant's arguments filed February 23, 2022 with respect to claims 1-3 and 7-12 rejection under 35 U.S.C. § 103 as being unpatentable over Aoki et al. (U.S. Patent Application publication 2017/0269206A1), hereinafter Aoki in view of Doviak et al. ((R. J. Doviak, D. S. Zrnic and D. S. Sirmans, "Doppler weather radar," in Proceedings of the IEEE, vol. 67, no. 11, pp. 1522-1553, Nov. 1979, doi: 10.1109/PROC.1979.11511.) hereinafter “Doviak” have been fully considered but they are not persuasive. Applicant submits that this combination of features as set forth in independent claim 1 is not disclosed or made obvious by the applied references. To support this statement applicant cites the paragraph [0021] of the specification to show the difference of the claimed invention over Aoki “the signal cutting-out unit of the present invention does not use oversampling. Instead, the signal cutting-out unit cuts out a reception signal, which is sampled at a predetermined sampling rate, by a specific time length while the cut-out signals are overlapped by a preset length in at least either one of a range direction and a cross-range direction. The overlapping length is determined by the length of a set region, and the cut-out length in a time direction (range direction) is determined by transmission pulse width”(Emphasis added for the features not present in the claim language). Without conceding to Applicant’s statement Examiner respectfully submits, that the features of the Applicant’s disclosure Applicant is relying upon in the arguments are not currently present in the claim language.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the signal cutting-out unit cuts out a reception signal, which is sampled at a predetermined sampling rate, by a specific time length”; “the cut-out length in a time direction (range direction) is determined by transmission pulse width”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In that the rejection of claims 1-3 and 7-12 rejection under 35 U.S.C. § 103 is respectfully maintained. 

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Patent Application Publication 2017/0269206A1) hereinafter “Aoki” in view of Doviak et al. (R. J. Doviak, D. S. Zrnic and D. S. Sirmans, "Doppler weather radar," in Proceedings of the IEEE, vol. 67, no. 11, pp. 1522-1553, Nov. 1979, doi: 10.1109/PROC.1979.11511.) hereinafter “Doviak”.
Regarding claim 1, Aoki teaches a radar signal processing device comprising: 
a transceiver to radiate a transmission signal of an electromagnetic wave or a sound wave into air, and receive a reflected signal, the reflected signal being the transmission signal reflected from a target in the air (Aoki paragraph [0023]: “The radar apparatus 1 according to the first embodiment emits a transmission beam (transmission signal) toward an observation target and observes the observation target based on a radio wave reflected from the target (a reflected wave)”); 
a signal cutting-out unit to cut out the reflected signal received by the transceiver by a specific length while the cut-out reflected signals are overlapped by a set length in at least either one of a range direction (Aoki paragraph [0027]: “The oversampler 102 performs oversampling on the received signal”; Fig. 2 Annex 1) and a cross-range direction (Aoki paragraph [0027]: “The oversarnpler 102 performs oversampling on the received signal”; Fig. 6 Annex 2); 
a power spectrum calculator to calculate a plurality of power spectra from the cut-out reflected signals cut out by the signal cutting-out unit (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”); 
a power spectrum reconstructor to perform power spectrum reconstruction by changing a ratio or contribution rate of power spectrum components in a set region, using the plurality of power spectra (Aoki paragraph [0038]: “Examples of the meteorological parameter include received power, Doppler velocity, and the like”; [0045]: “For example, a method for calculating an estimated value of the meteorological parameter will be described assuming that the meteorological parameter represents signal power. Note that the description will be made using ^(hat) as a symbol representing an estimated value. In addition, a sign attached with ^(hat) will be referred to as a hat sign. For example, an estimated value of the signal power of the j-th observation target is denoted by a "hat Pj”. The "hat Pj" can be calculated by the following meteorological parameter estimating expression: 
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        ^
                                    
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            j
                                            n
                                        
                                    
                                    
                                        
                                            P
                                        
                                        
                                            n
                                        
                                    
                                    =
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Q
                                                                
                                                                
                                                                    H
                                                                
                                                            
                                                            
                                                                
                                                                    ω
                                                                
                                                                
                                                                    j
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    n
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    P
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                    ”). 
Aoki does not teach a spectral moment calculator to calculate a spectral moment from the power spectrum reconstructed by the power spectrum reconstructor.

    PNG
    media_image1.png
    693
    942
    media_image1.png
    Greyscale

Annex 1 Cut-out signals of specific length overlapping in the range direction.

    PNG
    media_image2.png
    522
    712
    media_image2.png
    Greyscale

Annex 2 Cut-out signals of specific length overlapping in the cross-range direction.

Doviak teaches a spectral moment calculator to calculate a spectral moment from the power spectrum reconstructed by the power spectrum reconstructor (Doviak Abstract: “The estimation of power spectral moments is renewed and properties of the most commonly used algorithms are discussed”).
It would have been obvious to one of ordinary skill in the art to include in the radar signal processing of Aoki the calculating a spectral moment from the power spectrum reconstructed by the power spectrum reconstructor as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards of claim 2 Aoki and Doviak teach the claimed invention as shown above for the claim 1. 
Aoki does not teach the power spectrum reconstructor performs the power spectrum reconstruction by performing weighted addition of the plurality of power spectra. 
Doviak teaches the power spectrum reconstructor performs the power spectrum reconstruction by performing weighted addition of the plurality of power spectra (Doviak page 1526: “The first sum in (2.8) is a constant independent of scatterer’s position and is portional to the zeroth moment of the Doppler spectrum, whereas the second represents the fluctuating portion of the instantaneous power and contains the Doppler velocity information… The first sum is then the mean power P(τs)”).
It would have been obvious to one of ordinary skill in the art to include in the power spectrum reconstruction of Aoki the power spectrum reconstruction by performing weighted addition of the plurality of power spectra as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
		
In regards of claim 3 Aoki and Doviak teaches the claimed invention as shown above for the claim 1. 
Aoki further teaches the power spectrum reconstructor performs the power spectrum reconstruction by extracting a minimum value as a common portion among the plurality of power spectra (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).

In regards of claim 7 Aoki and Doviak teaches the claimed invention as shown above for the claim 1.
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Aoki does not teach the power spectrum reconstructor outputs a result of averaging a plurality of obtained power spectra.
Doviak teaches the power spectrum reconstructor outputs a result of averaging a plurality of obtained power spectra (Doviak page 1533: “Because considerable correlation may exist from sample to sample, the variance reduction achieved by averaging is less than it would be for independent samples”).
It would have been obvious to one of ordinary skill in the art to include in power spectrum reconstruction of Doviak the outputting a result of averaging a plurality of obtained power spectra as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
In regards of claim 8 Aoki and Doviak teaches the claimed invention as shown above for the claim 2.
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Aoki does not teach the power spectrum reconstructor outputs a result of averaging a plurality of obtained power spectra.
Doviak teaches the power spectrum reconstructor outputs a result of averaging a plurality of obtained power spectra (Doviak page 1533: “Because considerable correlation may exist from sample to sample, the variance reduction achieved by averaging is less than it would be for independent samples”).
It would have been obvious to one of ordinary skill in the art to include in power spectrum reconstruction of Doviak the outputting a result of averaging a plurality of obtained power spectra as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards of claim 9 Aoki and Doviak teaches the claimed invention as shown above for the claim 3.
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Aoki does not teach the power spectrum reconstructor outputs a result of averaging a plurality of obtained power spectra. 
Doviak teaches the power spectrum reconstructor outputs a result of averaging a plurality of obtained power spectra (Doviak page 1533: “Because considerable correlation may exist from sample to sample, the variance reduction achieved by averaging is less than it would be for independent samples”).
It would have been obvious to one of ordinary skill in the art to include in power spectrum reconstruction of Doviak the outputting a result of averaging a plurality of obtained power spectra as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	In regards of claim 10 Aoki and Doviak teaches the claimed invention as shown above for the claim 1.
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Aoki does not teach the spectral moment calculator calculates a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputs a result of averaging the plurality of spectral moments.
Doviak teaches the spectral moment calculator calculates a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputs a result of averaging the plurality of spectral moments (Doviak Abstract: “The estimation of power spectral moments IS renewed and properties of the most commonly used algorithms are discussed”; Page 1524: “spectrum measurements, from which the most interesting moments (mean velocity and spectrum width) need to be extracted”; page 1539: “To reduce velocity and reflectivity estimate variance, we need to average covariance and reflectivity estimates for K blocks”).
It would have been obvious to one of ordinary skill in the art to include in the power spectrum reconstruction of Aoki the calculating a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputting a result of averaging the plurality of spectral moments as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	
In regards of claim 11 Aoki and Doviak teaches the claimed invention as shown above for the claim 2.
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Aoki does not teach the spectral moment calculator calculates a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputs a result of averaging the plurality of spectral moments.
Doviak teaches the spectral moment calculator calculates a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputs a result of averaging the plurality of spectral moments (Doviak Abstract: “The estimation of power spectral moments IS renewed and properties of the most commonly used algorithms are discussed”; Page 1524: “spectrum measurements, from which the most interesting moments (mean velocity and spectrum width) need to be extracted”; page 1539: “To reduce velocity and reflectivity estimate variance, we need to average covariance and reflectivity estimates for K blocks”).
It would have been obvious to one of ordinary skill in the art to include in the power spectrum reconstruction of Aoki the calculating a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputting a result of averaging the plurality of spectral moments as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards of claim 12 Aoki and Doviak teaches the claimed invention as shown above for the claim 3.
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Aoki does not teach the spectral moment calculator calculates a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputs a result of averaging the plurality of spectral moments.
Doviak teaches the spectral moment calculator calculates a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputs a result of averaging the plurality of spectral moments (Doviak Abstract: “The estimation of power spectral moments IS renewed and properties of the most commonly used algorithms are discussed”; Page 1524: “spectrum measurements, from which the most interesting moments (mean velocity and spectrum width) need to be extracted”; page 1539: “To reduce velocity and reflectivity estimate variance, we need to average covariance and reflectivity estimates for K blocks”).
It would have been obvious to one of ordinary skill in the art to include in the power spectrum reconstruction of Aoki the calculating a plurality of spectral moments from a plurality of power spectra obtained in the plurality of different processes for power spectrum reconstruction and outputting a result of averaging the plurality of spectral moments as taught by Doviak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Doviak and further in view of Schulz et al. (German/European Patent documents DE4128560A1; EP0534056A1; EP0534056B1), hereinafter “Schulz”.
In regards of claim 4 Aoki and Doviak teaches the claimed invention as shown above for the claim 1. 
Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Neither Aoki nor Doviak teach select a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum.
Schulz teaches select a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum (Schulz Description lines 332-343: “ It makes sense to choose f and f so that the two functions are compared only in the area that roughly corresponds to the speed you are looking for.
Here                         
                            |
                            H
                            (
                            β
                            (
                            v
                            ,
                            f
                            )
                            )
                            |
                        
                     and                         
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                -
                                            
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    f
                                    )
                                
                            
                        
                     expediently normalized in a suitable way, so that the result is not falsified by mere modulation differences, but Em(                        
                            v
                        
                    ) becomes minimal when the shape of the function curve over f matches as well as possible.
A possible normalization is as follows: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The minimum of the error function Em(                        
                            v
                        
                    )  is now sought (if necessary by interpolation or extrapolation) with respect to                         
                            v
                        
                     and the sought-after speed                         
                            v
                        
                     for the m-th signal section, called                         
                            v
                        
                     (m) here, is obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar signal processing device taught in combination by Aoki and Doviak the selecting a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum as taught by Schulz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar signal processing device taught in combination by Aoki and Doviak, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the selecting a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum as taught by Schulz with the predictable result of improving spacial resolution as needed in Doviak (Section II page 1524).

Regarding claim 5, Aoki and Doviak teach claimed invention as shown above for the claim 2, Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Neither Aoki nor Doviak teach select a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum.
Schulz teaches select a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum (Schulz Description lines 332-343: “ It makes sense to choose f and f so that the two functions are compared only in the area that roughly corresponds to the speed you are looking for.
Here                         
                            |
                            H
                            (
                            β
                            (
                            v
                            ,
                            f
                            )
                            )
                            |
                        
                     and                         
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                -
                                            
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    f
                                    )
                                
                            
                        
                     expediently normalized in a suitable way, so that the result is not falsified by mere modulation differences, but Em(                        
                            v
                        
                    ) becomes minimal when the shape of the function curve over f matches as well as possible.
A possible normalization is as follows: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The minimum of the error function Em(                        
                            v
                        
                    )  is now sought (if necessary by interpolation or extrapolation) with respect to                         
                            v
                        
                     and the sought-after speed                         
                            v
                        
                     for the m-th signal section, called                         
                            v
                        
                     (m) here, is obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar signal processing device taught in combination by Aoki and Doviak the selecting a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum as taught by Schulz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar signal processing device taught in combination by Aoki and Doviak, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the selecting a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum as taught by Schulz with the predictable result of improving spacial resolution as needed in Doviak (Section II page 1524).

Regarding claim 6, Aoki and Doviak teach claimed invention as shown above for the claim 3, Aoki further teaches the power spectrum reconstructor performs a plurality of different processes for power spectrum reconstruction (Aoki paragraph [0042]: “Examples of the method include such as the Capon method, the Fourier method, and a method based on the minimum mean square error (MMSE), and any of them may be used”).
Neither Aoki nor Doviak teach select a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum.
Schulz teaches select a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum (Schulz Description lines 332-343: “ It makes sense to choose f and f so that the two functions are compared only in the area that roughly corresponds to the speed you are looking for.
Here                         
                            |
                            H
                            (
                            β
                            (
                            v
                            ,
                            f
                            )
                            )
                            |
                        
                     and                         
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                -
                                            
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    f
                                    )
                                
                            
                        
                     expediently normalized in a suitable way, so that the result is not falsified by mere modulation differences, but Em(                        
                            v
                        
                    ) becomes minimal when the shape of the function curve over f matches as well as possible.
A possible normalization is as follows: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The minimum of the error function Em(                        
                            v
                        
                    )  is now sought (if necessary by interpolation or extrapolation) with respect to                         
                            v
                        
                     and the sought-after speed                         
                            v
                        
                     for the m-th signal section, called                         
                            v
                        
                     (m) here, is obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar signal processing device taught in combination by Aoki and Doviak the selecting a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum as taught by Schulz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar signal processing device taught in combination by Aoki and Doviak, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the selecting a power spectrum having a smallest difference with a reference spectral shape from among a plurality of obtained power spectra, said difference being determined by calculating differences between frequency bins of reconstructed power spectra and a reference power spectrum as taught by Schulz with the predictable result of improving spacial resolution as needed in Doviak (Section II page 1524).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballantyne et al. (British Patent Document Publication GB2480775A) teaches a system for detection of underwater objects, detecting objects using spectral analysis;
Brandao et al. (U.S. Patent 5563604A) teaches a weather radar using spectral gaussian envelope discrimination for clutter rejection;
Passarelli, JR. et al. (U.S. Patent Application Publication 2008/0001808A1) teaches a system and method for processing data in weather radar;
Cottron et al. (WIPO PCT Publication WO9905543A1) teaches a method for pulse compression with a stepped frequency waveform;
Hamaki et al. (Japanese Patent Document Publication JP2009300133A) teaches an airborne optical remote air current measuring apparatus;
Bergman et al. (U.S. Patent 4524358A) teaches a pulse radar apparatus;
Rosen et al. (U.S. Patent 4910520A) teaches a high speed synthetic radar processing system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648